Title: To George Washington from Thomas Jefferson, 25 July 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] July 25. 1793.

Th: Jefferson has the honor to inclose to the President a second complaint of Peter LeMaigre a merchant of this city, for a second

vessel taken from him by the British. in the former case, which happened during the absence of the President, it was unanimously agreed by the heads of the departments that it would be proper to communicate the case to Mr Hammond, and desire his interference.
